Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Data Sheet/Oath
The corrected Application Data Sheet is hereby acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.
 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.



Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “an active phase metal”, which is unclear.  It is unclear what constitutes an active phase of a metal.  The amendment to the claims has not obviated this rejection because it merely defines the function of the “phase” rather than identity of the “phase”. Accordingly, the phase of the catalytically active material remains unknown.  This language could imply metal ions, metal oxide, metal sulfide, metallic nanoparticles, metal salts, and so forth.  The phase is an unidentified and undefined term, thus rendering the claim indefinite.


Claim Rejections - 35 USC § 103
The rejection of claims 1-24 under 35 U.S.C. 103 as being unpatentable over US 2019/0022630 to Koseoglu et al. have been withdrawn in view of the amendment to the claims.  Applicant should note, however, that upon removal of the new matter from the claims at issue will result in the reapplication of this rejection, as well as a potential obviousness-type double patenting rejection over US 10,293,332 and any intended finality will be considered necessitated by the amendment to the claims.

Response to Arguments
The amendment to the claims changing the word contemporaneously to simultaneously is not supported by the application as originally filed.  Paragraph [0023] of the originally filed specification clearly intends that the wording “contemporaneous” means “proximate” or “subsequent” wherein it is stated that “After completion of the acid treatment 120 that forms the USY-30 122, a separate and subsequent action is heteroatom incorporation.” (emphasis added).  Originally claim 23 first required adding acid to the zeolite suspension and adjusting the pH prior to incorporating the heteroatoms into the suspension. There is no evidence in the specification of a requirement that the acid treatment and heteroatom replacement be carried out simultaneously as is now being claimed.



Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732